Citation Nr: 0023379	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy of the left knee, currently rated at 20 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for a disability 
characterized by instability of the right knee, currently 
rated as 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated at 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The RO has recognized the veteran's service from February 
1977 to June 1977.  Thereafter, he served on reserve duty for 
several years, during which he incurred an injury to the left 
knee in November 1980 and an injury to the right knee in 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
awarded the veteran a compensable rating of 10 percent for a 
right knee disability, and denied an increased rating for a 
left knee disability, rated at 10 percent.  The veteran filed 
a timely notice of disagreement, initiating an appeal of 
these rating determinations to the Board.  

In the course of this appeal, the veteran has been awarded 
increased ratings for his service connected disabilities.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, these increased rating issues remain in 
appellate status.

This claim was originally presented to the Board in March 
1997, at which time it was remanded for additional 
development.  In March 1997, the veteran had only been 
awarded disability ratings for status post medial 
meniscectomy of the left knee and degenerative joint disease 
of the right knee; however, in an August 1998 rating 
decision, the RO expanded these to include ratings for 
degenerative joint disease of the left knee and instability 
of the right knee.  As these new ratings arise from the 
disabilities on appeal, they too are within the jurisdiction 
of the Board.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
VAOPGCPREC 23-97 (1997).  

The claim was returned to the Board in August 1999, at which 
time it was again remanded for additional medical 
development.  It has now been returned to the Board for a 
third time.  


FINDINGS OF FACT

1.  The veteran's post medial meniscectomy residuals of the 
left knee result in moderate lateral instability and 
recurrent subluxation.  

2.  The veteran has at least 0º extension and 120º flexion of 
the left knee.  

3.  The veteran's right knee disability, characterized by 
instability, results in moderate impairment of the joint due 
to lateral instability and recurrent subluxation.  

4.  The veteran has at least 0º extension and 125º flexion of 
the right knee.  


CONCLUSIONS OF LAW

1.  An increased rating, in excess of 20 percent, is not 
warranted for the veteran's service connected residuals of a 
surgical anterior cruciate ligament repair of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256-5263 (1999).  

2.  An increased rating, in excess of 10 percent, is not 
warranted for the veteran's degenerative joint disease of the 
left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (1999).  

3.  An increased rating, to 20 percent and no higher, is 
warranted for the veteran's service connected disability of 
the right knee characterized by instability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 
(1999).  

4.  An increased rating, in excess of 10 percent, is not 
warranted for the veteran's degenerative joint disease of the 
right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In August 1993, the veteran's left knee was afforded MRI 
evaluation.  The impressions included: tears involving the 
anterior and posterior horn of the medial meniscus and the 
posterior horn of the lateral meniscus; nonvisualization 
indicative of a complete tear of the anterior cruciate 
ligament; bony contusions involving the medial tibial 
plateau, medial femoral condyle, and inferior lateral aspect 
of the patella; patella tendinitis versus a partial tear; and 
a small popliteal cyst.  

In March 1994, the veteran was afforded a VA orthopedic 
examination.  He reported constant pain in both knees, with 
more pain in the left.  He also reported a limp in his gait, 
but no such limp was observed during the examination.  Range 
of motion of the right knee was 130º flexion, 0º extension.  
Range of motion in the left knee was 120º flexion, 0º 
extension.  No swelling, deformity, or other such impairment 
was present at that time.  According to the March 1994 VA X-
ray report, both the veteran's knees displayed mild to 
moderate osteoarthritis in the medial compartments.  A 
prominent intravenous patellar spur was noted in the left 
knee, with adjacent soft tissue swelling and possible 
effusion.  

In May 1994, the veteran received an MRI of the right knee.  
The impressions included: a torn anterior cruciate ligament; 
a complex tear of the posterior horn of the medial meniscus; 
mucoid degeneration versus an intrameniscal tear in the 
posterior horn of the lateral meniscus; a bone bruise in the 
medial tibial plateau; and a small knee effusion with a 5mm 
loose body in a popliteal cyst.  

In September 1994, the veteran was granted an increased 
rating for his right knee disability, to 10%.  The Diagnostic 
Code was changed to 5003-5257, reflecting degenerative joint 
disease of the right knee.  An increased rating for the 
veteran's left knee disability, currently at 10% disabling, 
was denied.  The veteran responded with a timely notice of 
disagreement regarding these disability determinations, and 
this appeal was initiated.  

Upon examination in September 1995, the veteran's left knee 
displayed lateral instability.  The veteran stated he can't 
stand up for long periods of time, and he has difficulty 
using stairs.  Objective examination revealed bilateral 
tenderness of the knee joints. No swelling or deformity was 
observed in either knee, but some lateral instability of the 
left knee joint was observed.  Both knee joints displayed 0º 
extension and 130º extension.  According to the September 
1995 VA X-ray report, both the veteran's knees exhibited a 
marked amount of degenerative joint disease.  The medial 
compartment of both knees had narrowed, slightly on the right 
and markedly on the left.  Osteophytosis with eburnation was 
also seen on both knees, but more markedly on the left.  Both 
patellae showed spur formation.  There was a strong 
likelihood this finding was part of a post-traumatic process, 
according to the medical report.  

At his July 1995 hearing, the veteran testified that both his 
knees give him pain.  The veteran also experiences side to 
side instability in both knees, according to his testimony.  
In the May 1996 Hearing Officer's Decision, the veteran's 
left knee was given an increased rating to 20% disabling 
under Diagnostic Code 5257, and the right knee disability 
rating remained the same.  

The veteran's appeal was first presented to the Board in 
March 1997.  All his claims were remanded at that time for 
additional medical development.  

A private medical opinion statement was filed by J.M., D.C., 
in August 1997.  He diagnosed the veteran with degenerative 
joint disease of the knee, among other disabilities, and 
recommended he convalesce for a period of 2-3 months.  

A September 1997 medical opinion statement was filed by Dr. 
J.B.T., M.D., the veteran's private physician.  He stated 
that the veteran had gross instability of the knees secondary 
to his in-service injuries.  Bilateral surgical repair of the 
knee joints was recommended by the doctor.  At present, the 
veteran was limited in his capacity to stand or move, and 
should avoid heavy lifting.  

Another VA orthopedic examination was afforded the veteran in 
September 1997.  He reported a history of long-standing 
bilateral knee pain, increasing with use.  Bilateral knee 
joint instability was also reported.  Upon objective 
examination, the veteran's right knee displayed mild 
effusion.  Range of motion testing of the right knee revealed 
0º extension and 140º flexion, with mild crepitus.  The joint 
was stable to lateral stress.  The left knee also displayed 
mild to moderate effusion.  Range of motion testing of the 
left knee revealed 0º extension and 120º flexion, with some 
crepitus.  The left knee was stable to valgus and varus 
stress.  X-rays of the right knee revealed some joint space 
narrowing, with osteophyte formation in the joint.  The left 
knee also displayed some joint space narrowing upon X-ray 
evaluation.  Degenerative changes and osteophyte formation 
were observed in the left knee joint.  

The veteran's knee joints were again examined by VA personnel 
in February 1998.  He had just undergone surgical repair of 
his left knee joint in the past month, and the joint was 
still immobilized in a brace; hence, it could not be fully 
examined at that time.  His right knee displayed range of 
motion from 0º extension to 125º flexion, with no evidence of 
effusion or crepitus.  No instability to lateral stress was 
observed.  Lachman's test was positive 2+, but McMurray's 
test was negative.  X-rays of the right knee showed 
significant joint space narrowing, with severe arthritis.  
The VA examiner agreed with the veteran's private doctor that 
surgery on the right knee was recommended.  In the examiner's 
opinion, the veteran had anterior cruciate ligament 
insufficiency in the right knee, and his bilateral 
disabilities of the knee would result in pain, swelling, and 
additional functional loss.  However, the examiner declined 
to quantify this additional disability in terms of additional 
limitation of motion.  

According to a July 1998 statement from the veteran's private 
physician, he underwent left knee surgery in January 1998.  
The operation was without complications, and no post-
operative problems were noted.  The veteran was able to 
resume work in May 1998, but could perform light duty only 
and was to avoid standing for prolonged periods of time.  

In an August 1998 rating decision, the veteran was awarded 
separate 10 percent ratings for his arthritis of the right 
and left knees.  The remainder of his disability ratings were 
left unchanged, with the exception of a temporary total 
rating for convalescence following his January 1998 left knee 
surgery.  

The veteran's claim was next presented to the Board in August 
1999, at which time it was again remanded for further medical 
development.  

A new VA orthopedic examination was afforded the veteran in 
December 1999.  Regarding his right knee the veteran stated 
that he has not had any surgery on the joint, and has never 
required a brace.  However, he continues to have pain and 
swelling of the right knee joint, increasing with use.  
Regarding his left knee, he last had surgery on this joint in 
January 1998, with good post-operative recovery.  He also 
reported pain and swelling of this knee joint, more severe 
than on the right side.  He is currently employed full-time, 
and on his feet most of the workday.  By the end of the day, 
his knees are swollen and painful.  He takes anti-
inflammatory drugs for his bilateral joint pain.  Upon 
objective examination, the veteran displayed an antalgic 
gait, and he could perform a shallow knee bend.  He had 
flexion to 140º and extension to 0º of the right knee and 
125º flexion and 0º extension of the left knee.  Both knees 
were without local heat or effusion.  The right knee 
displayed some lateral subluxation with movement, and some 
joint tenderness was noted.  Evaluation of the left knee 
revealed some joint tenderness, but the knee was stable on 
all planes of stress.  His left knee stability was described 
as "quite good."  No tendency toward subluxation was noted.  
X-ray examination of the knees revealed bilateral 
osteoarthritic changes, with some lateral subluxation of the 
patella, but the medial aspect of the patella remained within 
the trochlea.  Upon X-ray examination, his left knee 
displayed retained internal hardware resulting from his 
anterior cruciate ligament repair.  Osteoarthritis of both 
knees was diagnosed.  Additionally, the veteran was not 
qualified to perform repetitive activities involving the 
knee, such as climbing or squatting, in the opinion of the 
examiner.  Prolonged standing would quite likely result in 
"disabling pain."  However, the examiner declined to 
quantify any additional impairment in terms of additional 
limitation of motion.  Overall, the veteran had a moderate 
degree of impairment due to his bilateral knee disabilities.  

The RO reviewed this evidence and continued the veteran's 
disabilities ratings for the knees at their present levels.  
The appeal was then returned to the Board.  

Analysis

The veteran seeks increased ratings for his service connected 
disabilities of the knees.  A claim for an increased rating 
for a service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
However, the Court has also held that since Diagnostic Code 
5257 is not predicated on loss of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply to ratings assigned under that code.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1995).  Thus, the 
Court's pronouncements in DeLuca are best applied when 
evaluating the veteran's bilateral knee impairment due to 
arthritis, for which limitation of motion is considered.

I. Increased rating - Status post medial meniscectomy of the 
left knee

Currently, the veteran's post-operative residuals of left 
knee surgery are rated as 20 percent disabling under 
Diagnostic Code 5257, for impairment of the knee, other.  
Under this code, impairment of the knee, characterized by 
recurrent subluxation or lateral instability, resulting in 
moderate disability warrants a 20 percent rating; severe 
disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  For the reasons to be discussed 
below, an increased rating, in excess of 20 percent, is not 
warranted for the veteran's post-operative residuals of left 
knee surgery.  

Prior to his January 1998 surgery on the left knee, the 
veteran had several tears of the ligaments of left knee, 
confirmed by an August 1993 MRI examination.  However, March 
1994 X-rays revealed no acute fracture or dislocation of the 
joint.  He had no swelling, deformity, or similar impairment 
at that time.  The veteran was able to walk without the 
assistance of any devices, although he did claim to have a 
limp.  Lateral instability of the left knee was observed upon 
objective examination in September 1995, but he was without 
swelling or deformity of the knee joint.  At his July 1995 
personal hearing, he testified that the joint gives him pain, 
but he is able to continue working at a job which requires 
standing most of the day.  

Admittedly, the veteran was diagnosed by his private 
physician with gross instability of the left knee in August 
1997, but he was afforded anterior cruciate ligament repair 
surgery in January 1998, and the RO awarded him a temporary 
total rating during his convalescence period.  Following his 
recovery, he was again examined in December 1999.  At that 
time, the left knee joint was without local heat or effusion.  
He used a left knee brace, but was able to walk without the 
aid of any other devices.  He had some joint tenderness of 
the knee, but it was stable on all planes.  The VA examiner 
described the veteran's left knee stability as "quite 
good," and suggested a moderate degree of overall 
impairment.  

The totality of the evidence is against a finding of severe 
impairment of the left knee resulting from lateral 
instability or recurrent subluxation, as would warrant a 30 
percent rating.  This is true for all time periods during the 
pendency of this appeal, both before and after the January 
1998 surgical repair of the veteran's left knee.  

In rating the veteran's left knee disability, more than one 
diagnostic code may be considered; indeed, all applicable 
regulations reasonably raised by the record must be 
considered.  38 C.F.R. § 4.20 (1999); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1999).  
For the reasons to be discussed below, these codes are not 
applicable to the veteran's case and do not afford him an 
increased rating for his left knee disability.  

Diagnostic codes pertaining to movement and range of motion 
of the knee, including Diagnostic Codes 5256 and 5260-61, 
will be considered as part of the veteran's claim for an 
increased rating degenerative joint disease of the left knee.  
See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010 (1999).  
Of the remaining diagnostic codes, only 5262, for impairment 
of the tibia and fibula, offers a disability rating in excess 
of the veteran's current 20 rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5262 (1999).  However, this code is 
inappropriate to the present case where neither nonunion nor 
malunion of the tibia and fibula are demonstrated by the 
medical record.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected left knee disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's post-operative 
residuals of a left knee repair has themselves required only 
one period of hospitalization during the pendency of this 
appeal, and are not shown by the evidence of record to 
present marked interference with employment in and of itself, 
as he stated at his most recent examination that he has 
returned to work.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased rating, in excess of 20 percent, 
is not warranted for the veteran's post-operative residuals 
of a left knee repair.  


II. Increased rating - Degenerative joint disease of the left 
knee

The veteran has also been awarded service connection for 
degenerative joint disease of the left knee.  This disability 
is rated 10 percent disabling under Diagnostic Code 5010, for 
traumatic arthritis.  This code in turn utilizes the criteria 
of Diagnostic Code 5003, for degenerative arthritis, which 
rates the limitation of motion of the affected joint.  When 
the limitation of motion of the affected joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for each major joint or group 
of minor joints involved.  Arthritis of two or more major 
joints, verified by x-ray, with occasional incapacitating 
exacerbations, warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  

Limitation of motion of the knee will result in a compensable 
rating of 10 percent where extension is limited to 10º, or 
flexion is limited to 45º.  A 20 percent rating will be 
awarded for extension limited to 15º, or flexion limited to 
30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  
However, based on the evidence of record, an increased 
rating, in excess of 10 percent for limitation of motion is 
not demonstrated.  

According to the medical evidence of record, the veteran's 
range of motion of the left knee is not limited to a 
compensable degree.  Beginning with his March 1994 VA medical 
examination, he has consistently exhibited at least 120º 
flexion and 0º extension up to and including his most recent 
VA orthopedic examination of December 1999.  The only 
exception of record dates to the February 1998 VA 
examination, at which time the veteran's left knee was 
immobilized in a brace following his January 1998 anterior 
cruciate ligament repair surgery.  However, the veteran has 
already been awarded a temporary total rating for 
convalescence purposes following this surgery.  See 38 C.F.R. 
§ 4.30 (1999).  As noted above, he had extension to 0º and 
flexion to 125º upon VA examination in December 1999 
following his surgery and recovery.  Thus, the totality of 
the evidence is against an increased rating in excess of 10 
percent based on limitation of motion of the veteran's left 
knee resulting from degenerative joint disease.  

While the VA examiner who evaluated the veteran in December 
1999 did note that he may experience additional impairment 
due to such factors as flare-ups of pain, weakness, and 
increased fatigability, the examiner declined to quantify any 
additional impairment in terms of additional degrees of 
limitation of motion.  The Board itself is forbidden to 
speculate on the additional limitation of motion, if any, due 
to pain, weakened movement, excess fatigability, or 
incoordination on movement, as this question requires medical 
expertise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, an increased rating due to limitation of 
motion based on the Court's pronouncements in DeLuca is not 
warranted at this time.  DeLuca, supra.  

As has been previously noted, consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran.  The evidence discussed herein does not show 
that the service connected disability at issue presents such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's degenerative joint 
disease of the left knee has itself required only one period 
of hospitalization since the initiation of this appeal, and 
is not shown by the evidence to present marked interference 
with employment in and of itself, as the veteran had returned 
to work at the time of his December 1999 examination.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected left knee disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 10 percent, for the 
veteran's degenerative joint disease of the left knee.  


III. Increased rating - Right knee disability characterized 
by instability

The veteran's instability of the right knee is rated as 10 
percent disabling under Diagnostic Code 5257, for impairment 
of the knee, other.  Under this code, impairment of the knee, 
characterized by recurrent subluxation or lateral 
instability, resulting in slight disability warrants a 10 
percent rating; moderate disability warrants a 20 percent 
rating, and severe disability warrants a 30 percent rating 
under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  For the reasons to be discussed below, an increased 
rating, to 20 percent and no higher, is warranted for the 
veteran's right knee disability.  

According to the medical evidence of record, the veteran has 
moderate impairment resulting from his right knee disability.  
At his July 1995 personal hearing, the veteran testified that 
his right knee is unstable and occasionally gives out on him.  
A May 1994 MRI examination revealed tears in the ligaments of 
the knee, and a private physician's September 1997 medical 
opinion statement described the veteran's joint instability 
as "gross."  This same doctor also recommended surgical 
repair of the right knee joint, and a VA physician concurred 
with that recommendation in December 1999; to date, the 
veteran has not had surgical repair of his right knee.  
Nevertheless, in light of 38 C.F.R. §§ 4.3 and 4.7, an 
increased rating to 20 percent, for moderate impairment of 
the right knee, is warranted under Diagnostic Code 5257.  

However, a disability rating in excess of 20 percent is not 
warranted, based on the medical evidence of record.  
According to the December 1999 VA medical examination, the 
veteran does not use a brace or any other orthopedic device 
on his right knee, and he has been able to walk at all times 
of record.  Beginning in March 1994, his right knee was 
without swelling, deformity, or other such impairment upon VA 
examination.  Again in September 1995, his right knee was 
without swelling or deformity, and only slight joint space 
narrowing was noted upon X-ray.  When he was examined in 
September 1997, he had only mild effusion of the right knee 
joint, and the joint was stable to lateral stress.  The 
February 1998 VA examination also revealed no instability of 
the right knee to lateral stress, and no effusion or crepitus 
was seen with range of motion.  When he was most recently 
examined in December 1999, the VA examiner gave an final 
impairment of moderate impairment of the right knee joint.  
Overall, the preponderance of the evidence is against a 
finding of severe impairment of the veteran's right knee due 
to lateral instability and recurrent subluxation.  

In rating the veteran's right knee disability, more than one 
diagnostic code may be considered; indeed, all applicable 
regulations reasonably raised by the record must be 
considered.  38 C.F.R. § 4.20 (1999); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1999).  
For the reasons to be discussed below, these codes are not 
applicable to the veteran's case and do not afford him an 
increased rating for his right knee disability.  

Diagnostic codes pertaining to movement and range of motion 
of the knee, including Diagnostic Codes 5256 and 5260-61, 
will be considered as part of the veteran's claim for an 
increased rating degenerative joint disease of the right 
knee.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010 
(1999).  Of the remaining diagnostic codes, only 5262, for 
impairment of the tibia and fibula, offers a disability 
rating in excess of the veteran's current 20 rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262 (1999).  However, 
this code is inappropriate to the present case where neither 
nonunion nor malunion of the tibia and fibula are 
demonstrated by the medical record.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no periods of hospitalization during the pendency of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has not lost an inordinate amount of time from work 
due to his right knee disability.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased rating, to 20 percent and no 
higher, is warranted for the veteran's right knee disability 
characterized by instability.  

IV. Increased rating - Degenerative joint disease of the 
right knee

The veteran has also been awarded service connection for 
degenerative joint disease of the right knee.  This 
disability is rated 10 percent disabling under Diagnostic 
Code 5010, for traumatic arthritis.  This code in turn 
utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  Arthritis of 
two or more major joints, verified by x-ray, with occasional 
incapacitating exacerbations, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

Limitation of motion of the knee will result in a compensable 
rating of 10 percent where extension is limited to 10º, or 
flexion is limited to 45º.  A 20 percent rating will be 
awarded for extension limited to 15º, or flexion limited to 
30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  
However, for the reasons to be discussed below, an increased 
rating, in excess of 10 percent for limitation of motion of 
the veteran's right knee due to degenerative joint disease is 
not demonstrated.

The veteran has been afforded numerous VA orthopedic 
examinations of the right knee, and he has consistently 
displayed only slight limitation of motion.  He has always 
had extension to 0º, and his flexion has only been limited to 
125º, noted in February 1998, or better.  These findings fall 
well short of extension limited to 15º or flexion limited to 
30º, as is required for a compensable rating in excess of 10 
percent due to limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1999).  The totality of the 
evidence is thus against the veteran's claim for an increased 
rating for degenerative joint disease of the right knee 
resulting in limitation of motion.  

While the VA examiners who evaluated the veteran in February 
1998 and again in December 1999 did note that he may 
experience additional impairment of the right knee due to 
such factors as flare-ups of pain, weakness, and increased 
fatigability, both examiners declined to quantify any 
additional impairment in terms of additional degrees of 
limitation of motion.  The Board itself is forbidden to 
speculate on the additional limitation of motion, if any, due 
to pain, weakened movement, excess fatigability, or 
incoordination on movement, as this question requires medical 
expertise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, an increased rating due to limitation of 
motion based on the Court's pronouncements in DeLuca is not 
warranted at this time.  DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's degenerative joint disease of the 
right knee has itself required no periods of hospitalization 
during the pendency of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran has been able to work despite 
his knee disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
degenerative joint disease of the right knee is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 10 percent, for the 
veteran's degenerative joint disease of the right knee.  


ORDER

1.  An increased rating, in excess of 20 percent, is not 
warranted for the veteran's post-operative residuals of a 
left knee surgical repair.  

2.  An increased rating, in excess of 10 percent, is denied 
for the veteran's degenerative joint disease of the left 
knee.  

3.  An increased rating, to 20 percent and no higher, is 
warranted for the veteran's right knee disability 
characterized by instability.  

4.  An increased rating, in excess of 10 percent, is denied 
for the veteran's degenerative joint disease of the right 
knee.  






		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

